department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date xkxxxxxxkxkkkk xxxxxxxkxkkkk xkxxxxxxkxkkkk xxxxkkxxkkkk uniform issue list legend contact person identification_number telephone number employer_identification_number corporation testator m x y u o e w o w u d u o l dear facts percent of the stock of the corporation the shares by a bequest from the you are a foundation described in sec_501 and classified as a private_foundation under sec_509 you were formed pursuant to the last will and testament of testator and funded with testator all of the stock of the corporation is common voting_stock with equal voting rights your initial five-year period for disposing of excess_business_holdings ends on x this is in response to your ruling_request dated date requesting an extension for an additional five years under sec_4943 for disposing of certain excess_business_holdings over the last five years you have coordinated with the corporation’s management and prepared an offering booklet you have retained a reputable investment banking firm to market the corporation’s sale you have made significant marketing efforts with an investment banker to market the corporation to competitors former employees and various other potential purchasers you have worked with the corporation’s management to help improve the at the time of your acquisition of the shares the corporation operated several retail stores and warehouses throughout multiple states the corporation owned the commercial real_property upon which each store or warehouse was located as well as that of its headquarters corporation's performance and to simplify some of its business holdings as a part of these efforts the corporation’s chief_executive_officer was replaced and four stores were closed however due the complex nature of the corporation and the current economic climate you have been unable to dispose_of the excess_business_holdings you state the disposition of the excess_business_holdings within the initial five-year period has not been possible except at a price substantially below fair_market_value you represent that you have been diligently negotiating a purchase of the excess_business_holdings by an employee-owned group you plan to dispose_of the excess_business_holdings to m m consists of a group_of_employees who are unrelated to you and none of whom are disqualified persons as defined in sec_4946 you expect the sale to be leveraged and that the excess_business_holdings will be sold to m in tiers through a single purchase agreement you anticipate negotiation of a purchase agreement with m in the next year you state that if negotiations with m fail to provide a successful sale of the excess_business_holdings within the five-year extension you will pursue additional marketing opportunities and revisit other interested parties you state your back-up plan to improve marketability of the corporation includes evaluating and if necessary reorganizing the business holdings the management team and the management succession of the corporation additionally you will evaluate your current investment banker and consider other marketing assistance and counsel you have submitted your plan to the attorney_general of your state and submitted such attorney general’s approval of that plan to the internal_revenue_service ruling requested you requested a ruling extending the five-year period of time for disposal of excess_business_holdings under sec_4943 law sec_507 defines a substantial_contributor for purposes of sec_4946 as any person who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if such amount is more than two percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person sec_4943 imposes excise_taxes on the excess_business_holdings of any private_foundation in a business_enterprise sec_4943 provides the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 provides that the permitted holdings of any private_foundation in an incorporated business_enterprise are twenty percent of the voting_stock reduced by the gc percentage of the voting_stock owned by all disqualified persons if the private_foundation and all disqualified persons together do not own more than thirty-five percent of the voting_stock of an incorporated business_enterprise and it is established to the satisfaction of the secretary that effective_control of the corporation is in one or more persons who are not disqualified persons with respect to the foundation then the permitted holdings of the private_foundation in an incorporated business_enterprise are thirty-five percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons sec_4943 provides that if there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the five-year period beginning on the date of such change in holdings sec_4943 provides that the internal_revenue_service may extend for an additional five years the initial five-year period for disposing of excess_business_holdings in the case of an unusually large gift of bequest of diverse business holdings or holdings with complex corporate structures if a the foundation establishes that i it made diligent efforts to dispose_of such holdings during the initial five-year period and ii disposition within the initial five-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings b before the close of the initial five-year period i the private_foundation submits to the internal_revenue_service a plan for disposing of all of the excess_business_holdings involved in the extension and ii the private_foundation submits the plan to the attorney_general or other appropriate state official having administrative or supervisory authority of responsibility with respect to the foundation’s disposition of the excess_business_holdings involved and submits to the internal_revenue_service any response the private_foundation received during the five-year period and c the internal_revenue_service determines that such plan can reasonably be expected to be carried out before the close of the extension period sec_53_4943-6 provides that in the case of an acquisition of holdings in a business_enterprise by a private_foundation pursuant to the terms of a will or trust the five-year period described in sec_4943 and in this section shall not commence until the date on which the distribution of such holdings from the estate_or_trust to the foundation occurs sec_53_4943-3 provides that effective_control means the possession directly or indirectly of the power to direct or cause the direction of the management and policies of a business_enterprise whether through the ownership of voting_stock the use of voting trusts or contractual arrangements or otherwise it is the reality of control which is decisive and not its form or the means by which it is exercisable thus where a minority interest held by individuals who are not disqualified persons has historically elected the majority of a corporation's directors effective_control is in the hands of those individuals analysis you are subject_to sec_4943 which imposes a tax on the excess_business_holdings of private_foundations generally under sec_4943 the permitted holdings of a business_enterprise by a private_foundation is twenty percent of the voting_stock reduced by that held by disqualified persons however if the private_foundation and disqualified persons own no more than thirty- five percent of the voting_stock and it is established to the satisfaction of the secretary that effective_control of the corporation is in one or more persons who are not disqualified persons then the permitted holdings of the business_enterprise is thirty-five percent of the voting_stock reduced by that held by disqualified persons the excess over the permitted holdings are excess_business_holdings if a private_foundation acquires holdings in a business_enterprise other than by purchase eg by bequest which causes the foundation to have excess_business_holdings then the interest of the foundation in such business_enterprise shall be treated as being held by a disqualified_person rather than the foundation for a five- year period beginning on the date such holdings were acquired by the foundation under sec_4943 it made diligent efforts to dispose_of the holdings during the initial five-year period and under sec_4943 the internal_revenue_service may extend the initial five-year period for disposing of excess_business_holdings for an additional five years if a foundation establishes that i the disposition within the initial five-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings ii before the close of the initial five-year period the foundation submits to the internal_revenue_service and the attorney_general or other appropriate state official having administrative or supervisory authority of responsibility with respect to the foundation's disposition of the excess_business_holdings involved a plan for disposing of all of the excess_business_holdings involved in the extension and iii the internal_revenue_service determines that such plan can reasonably be expected to be carried out before the close of the extension period you received a bequest of one hundred percent of the shares of the corporation from the testator a disqualified_person under sec_4946 you have stated that the holdings of the corporation you own constitute excess_business_holdings under sec_4943 because you own more than twenty percent of the corporation’s holdings therefore you are required under sec_4943 to dispose_of the excess_business_holdings during the initial five-year period ending on x during the initial five-year period you made diligent efforts to dispose_of the excess business noldings as required by sec_4943 over the last five years you have coordinated with the corporation’s management and prepared an offering booklet you have retained’a reputable investment banking firm to market the corporation’s sale and made significant marketing efforts to market the corporation to competitors former employees and various other potential purchasers you have worked with the corporation’s management to help improve the corporation’s performance and to simplify some of its business holdings including replacing management and closing stores however due the complex nature of the corporation and the current economic climate you have been unable to dispose_of the excess_business_holdings you represented that the disposition of the excess_business_holdings within the initial five-year period has not been possible except at a price substantially below fair_market_value before the end of the initial five-year period you submitted a request to the internal_revenue_service under sec_4943 for an extension of an additional five years within which to dispose_of the excess_business_holdings in that request you described your plan for disposition of the excess_business_holdings within the additional five-year period your plan includes recent efforts at negotiating a purchase agreement for the excess_business_holdings with an employee-owned group you also state that if negotiations with m fail to provide a successful sale of the excess_business_holdings within the five-year extension you will pursue additional marketing opportunities and revisit other interested parties you state you will also evaluate a reorganization of the business holdings the management team management succession of the corporation and your current investment banker you also submitted the plan to the attorney_general of your state and submitted such attorney general’s approval of that plan to the internal_revenue_service based on the information submitted we have determined that your plan to dispose_of the excess_business_holdings within an additional five-year period can reasonably be expected to be carried out therefore we conclude that you meet the requirements of sec_4943 for an extension of five years to dispose_of your excess_business_holdings ruling under sec_4943 the period during which you may dispose_of your excess_business_holdings is extended an additional five years until y this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore lieber manager exempt_organizations technical group enclosure notice
